Avenant n° #/..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

AVENANT N°.£{... À L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER
DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU le 19 juillet
2011 À INGENDE

Contrat de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

REMARQUES PREALABLES :

Le premier bloc quadriennal comprenant les AAC 1, 2, 3, et 4 est couvert par un accord de
clause sociale. Cet accord de clause sociale concerne les villages BOKAKYA, BOALA
NGOMBE, BONGONDA, BOUELE, BOULAMA, BOKATOLA, ILANGA, MBANZA, BONGONGO,
LOSENGE-LOANGA, BOIMBO, LILEKO, MBELE, MBOMBE, LOSENGE LOSOFI, NDJOMBO,
IKANGA et NTOMBA du Groupement BOMBWANZA et porte entièrement sur ce bloc. Le
montant prévisionnel du fonds de développement est estimé à 268.996 $ (Deux cents
soixante huit mille neuf cent nonante six dollars américains). La version papier en annexe
de cette clause sociale signée le 19 juillet 2011, constitue la référence de base ayant
conduit à l'établissement de cet avenant. |

Le plan de gestion du titre 04/11 prévoit une mise en exploitation pendant la période allant
de 2011 à 2014. Pour des raisons liées aux contraintes de l'exploitation, celle-ci a été
stoppée de juillet 2012 à juillet 2013, date de reprise effective. L'avenant aux clauses
sociales prend en compte ce décalage dans l'annexe présentant le chronogramme de
réalisations des projets communautaires basé sur la disponibilité de la trésorerie issues des
redevances prévisionnelles. Les réalisations financées sur l'avance de 10% du montant des
travaux sont incorporées dans le TO du chronogramme, les réalisations finançables sur la
base des prévisions de production pour les 2 premiers trimestres sont indiquées en T1 et
T2, la reprise d'activité reprend en T3.

T'EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
XX : TT Técnn
NKALE EBUAN, BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOELE IKANZA
LONGULU
Ze | be b— | 27.

1/70
Avenant n°2..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

Le présent avenant est conclu entre :
d’une part,

1° Les communautés locales et les peuples autochtones des villages BOKAKYA, BOALA
NGOMBE, BONGONDA, BOUELE, BOULAMA, BOKATOLA, ILANGA, MBANZA, BONGONGO,
LOSENGE-LOANGA, BOIMBO, LILEKO, MBELE, MBOMBE, LOSENGE LOSOFI, NDJOMBO,
IKANGA et NTOMBA du groupement BOMBWANZA, représentées par les membres du Comité
Local de Gestion « en sigle CLG »

N°_| Nom Fonction
01 _| EKAMBA BOSENGE RUFFIN Président
| 02 | EANGA LOFOKA Vice-président
03 _| BOMBOLO JEAN FIDELE Secrétaire rapporteur
04 _| BAOKO BEATRICE Trésorière
05 | ITUNA BOTEMA (peuple autochtone) Conseiller
06 | NKALE EBUANA (peuple autochtone) Conseiller
07 _| BOTUNA BOLIKO (peuple autochtone) Conseiller
08_| MBOYO BEKALO (peuple autochtone) _ Conseiller
09 | NDJEPENDA LONGULU (peuple autochtone) Conseiller : :
10 | BOELE IKANZA Représentant concessionnaire

Et d'autre part,

2° La Société d'exploitation forestière dénommée BAKRI BOIS CORPORATION, en sigle BBC,
immatriculée au registre de commerce sous le numéro 19760, ayant son siège social à
Ingende Wako, Territoire d'Ingende, District de l'Equateur, Province de l'Equateur, en
République Démocratique du Congo, représentée par Mr Jihad BAKRI ABBAS,
Administrateur Gérant de la société et ci-après dénommée « le concessionnaire forestier».

Entendu que :

BAKRI BOIS CORPORATION a signé en date du 19 juillet 2011, un accord des clauses
sociales avec les communautés locales et populations autochtones des villages BOKAKYA,
BOALA NGOMBE, BONGONDA, BOUELE, BOULAMA, BOKATOLA, ILANGA, MBANZA,
BONGONGO, LOSENGE-LOANGA, BOIMBO, LILEKO, MBELE, MBOMBE, LOSENGE LOSOFI,
NDJOMBO, IKANGA et NTOMBA du groupement BOMBWANZA.

La Société d'Exploitation Forestière et de Construction, SOEXFORCO en sigle, a sollicité par
sa lettre N°ECN-Soex 20110301-1 le transfert de la convention portant garantie
d'approvisionnement en matière ligneuse n°045/04 à la Société Bakri Bois Corporation.
Ainsi, comme l’atteste la lettre n°498/CAB/MIN/ECN-T/09/JEB/11 du Ministre de
l'Environnement, Conservation de la Nature et Tourisme jointe en annexe, le Ministre de

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA

BOSENGE fidèle
Le Lune

NKALE EBUANA BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOELE IKANZA
LONGULU

LEZ | V2 me | A

2/70
Avenant n° 2{..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

l'Environnement a autorisé conformément à l'article 95 du code forestier, le transfert de cette
convention au bénéfice de Bakri Bois Corporation.

La Société BAKRI BOIS CORPORATION est titulaire du contrat de concession forestière
n°04/11 du 4 août 2011 issu de la conversion de la garantie n°45/04 du 6 octobre 2008, jugé
convertible comme notifiée par la lettre n°4864/CAB/MIN/ECN-T/15/JEB/2008 du 06 octobre
2008

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

Les parties au présent avenant ont convenu de ce qui suit :

Article 1 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 4:

Extrait de l'article 4 de l'accord des clauses sociales du 19 juillet 2011 :

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. Article 11), au profit des communautés locales et du peuple autochtone,
des contributions socio-économiques. Les éléments principaux sont donnés ci-après :

+ _ Aménagement des routes :
Tronçon de 35 km reliant les villages de Bokatola à Losofi
Nature des travaux (ouverture, réhabilitation, …) réhabilitation
Coût estimatif des travaux : 149.887 USD

+ __ Equipement du centre de santé de Bokatola
Pour un montant convenu entre les parties de 25.000 USD
Le détail et les spécifications des équipements à acquérir sera arrêté par le CLG

-__ Réfection et équipement de 2 écoles du groupement Bombwanza village Bokatola et
village Boimbo

Coût estimatif des travaux et de l'équipement : 40.000USD

La liste des contributions pourra être modifiée par le Comité Local de Gestion, prévu par

l’article 12, en fonction des recettes effectives du Fonds de Développement et des dépenses
réalisées.

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA

BOSENGE fidèle

NKALE EBUANA BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOELE IKANZA
, LONGULU

WELL 4 Es 74

3/70
Avenant n° g-{..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

L'Extrait de l'article 4 est modifié comme suit:

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale et du peuple autochtone,
la réalisation des infrastructures socioéconomiques ci-après :

. Construction, aménagement des routes :
-__ Tronçon de 35 km reliant les villages de Bokatola à Losofi
Nature des travaux (réhabilitation, .….)
Coût estimatif des travaux : 73.325 USD

+  Réfection, équipement des installations hospitalières et scolaires :

Type de bâtiment/Infrastructure Localisation Nombre

Réfection centres de santé de 48 m° Boïmbo/ Ilanga 2
en brique cuite avec équipements en
matériels et approvisionnement
produits pharmaceutiques

Approvisionnement en produits Bokatola 1
pharmaceutiques et groupe
électrogène de l'hôpital de référence

Réfection d’une école primaire de 6

Classes de 288m° en briques cuites | Bokatola 1
Réfection d'une école secondaire de

6 classes de 288 m’ en briques Boïmbo 1
cuites

Article 2 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
«obligations du concessionnaire forestier », article 6 :

Extrait de l'article 6 de l'accord des clauses sociales du 19 juillet 2011 :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), par constitution d'une provision de
10 % sur les ristournes versées durant les années d'exploitation sur le bloc d'exploitation
regroupant, selon les cas, les 4 ou 5 assiettes annuelles de coupe considérées.

Si les frais d'entretien et de maintenance dépassent le montant de la provision faite sur les
ristournes versées durant les années d'exploitation, les frais supplémentaires ne seront pas

financés par le Fonds de Développement sur son budget prévisionnel des 4 premières
années.

ERAMBA EANGALOFOKA | BOMBOLO Jean | BAOKO Béaiice | ITUNA BOTEMA
BOSENGE fidèle
X — Lama
NKALE EBUANA | BOTUNABOLIKO | MBOYO BEKALO | NDJEPENDA BOELE IKANZA
, LONGULU

Re 4770
Avenant n°£4.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA
Une solution de financement sera alors recherchée, par exemple sur les ristournes
dégagées ultérieurement par l'exploitation de nouvelles superficies sur le Groupement de

Bombwanza.

L'Extrait de l'article 6 est modifié comme suit:

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11) selon le mécanisme suivant :

Constitution d'une provision de 24,1 % sur les ristournes versées durant les années
d'exploitation sur le bloc d'exploitation regroupant les 4 assiettes annuelles de coupe
considérées. Un programme prévisionnel chiffré d'entretien et de maintenance sur les
20 prochaines années des infrastructures socio-économiques présentées à l'article 4
du présent accord est joint en annexe.

Article 3 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 11

Extrait de l'article 11 de l'accord des clauses sociales du 19 juillet 2011 :

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût
total des recettes prévisionnelles du Fonds de Développement sur les 4 années du plan de
gestion. Ces 10% constituent une avance sur les ristournes à verser sur les volumes de bois
prélevés dans le bloc d'exploitation considéré qui regroupe 4 assiettes annuelles de coupes
et sont remboursables à la fin de la période considérée.

L'Extrait de l'article 11 est modifié comme suit :

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire
forestier s'engage à dégager, à la signature du présent accord, un préfinancement de
10% du coût total des travaux d'infrastructures socioéconomiques présentés à l'article
4 ci-dessus. Ces 10% constituent une avance sur les ristournes à verser sur les
volumes de bois prélevés dans le bloc d'exploitation considéré qui regroupe les 4
assiettes annuelles de coupe et sont remboursables à la fin de la période considérée.

Article 4 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 12 :

Article 12 de l'accord des_clauses sociales du 19 juillet 2011 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé d'un
délégué du concessionnaire forestier et d'au moins cinq représentants élus de la
communauté locale et du peuple autochtone, élus pour la durée d'exécution du présent
accord portant clauses sociales.

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA

BOSENGE fidèle

NKALE EBUANA BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOËELE IKANZA
LONGULU

2e jui 12

= 5/70

Avenant n°£d.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

Le procès verbal de leur élection est donné en Annexe 9.

Les décisions du CLG sont prises par consensus et sont consignées dans un procès verbal
signé par tous les membres présents. Les modalités de fonctionnement seront définies lors
de la première réunion du CLG.

Article 12 est modifié comme suit:

Sur demande de la communauté locale et/ou du peuple autochtone, le

concessionnaire forestier accepte qu'un représentant de la société civile fasse partie
du CLG en qualité d'observateur.

Article 5 de l’avenant portant sur le chapitre 3 «suivi de la mise en œuvre du présent
contrat » article 24:

Article 24 de l'accord des clauses sociales du 19 juillet 2011 :

Il est versé aux membres du CLG et du CLS représentants de la communauté locale et ou
du peuple autochtone, un jeton de présence dont le taux est fixé de commun accord entre
les parties à 10 US $/ jour d'intervention. Le calendrier d'intervention des membres du CLG
et du CLS sera valisé au préalable par chacun des comités respectifs, avec le souci de ne
pas dépasser annuellement la limite fixée ci-après.

Les frais d'organisation des réunions du comité de gestion sont prélevés sur le Fonds de
Développement.

Le coût prévisionnel du fonctionnement du CLG et du CLS est évalué à 5% du montant des
recettes prévisionnelles, soit 13.330 $ US pour les 4 années de mise en œuvre du Fonds de
développement.

En tout état de cause, la somme totale des frais couvrant les dépenses prévues aux alinéas
ci-dessus et à l'article 14 ne peut excéder 10% des recettes réalisées sur le Fonds de
Développement.

Article 24 est modifié comme suit:

Ilest versé aux membres du CLG et du CLS un jeton de présence dont le taux est fixé
de commun accord entre les parties à 10$.

Les frais d'organisation des réunions des deux comités sont prélevés sur le Fonds de
Développement.

Toutefois, la somme totale des frais couvrant les dépenses prévues aux alinéas ci-
dessus ne peuvent excéder 10% du financement total des travaux de réalisation des
infrastructures concernées par le présent accord.

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA

BOSENGE fidèle

NKALE EBUANA BOTUNA BOLIKO | MBOYO BEKALO NDJEPENDA BOËELE IKANZA
LONGULU

Hz || ner | RC
me 6/70 .

Avenant n°£l.a l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBVWANZA

Article 6 de l'avenant portant sur le chapitre 4 «clauses diverses » section 2
« Dispositions finales», article 27 :

Article 27 de l'accord des clauses sociales du 19 juillet 2011 :

Le présent accord, qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
contrat.

Article 27 est modifié comme suit :

Le présent accord, qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
contrat, remplace et annule tout autre accord qui aurait existé entre les parties au
présent accord

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA

BOSENGE fidèle

NKALE EBUANA BOTUNA BOLIKO | MBOYO BEKALO NDJEPENDA BOELE IKANZA
LONGULU

22 LL vw | Zes

7/70
Avenant n°ed..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

Article 7 de l’Avenant :

BOMBWANZA

L'annexe 1 de l'accord des clauses sociales est complétée par :

1.1 La carte de localisation des quatre Assiettes Annuelles de Coupe.

République Démocratique du Congo _—_
61 Okopi Garantie d'Approvisionnement 45 /04 RESSOURCES
\ pag Bakribois Coorporation Ingende MABAGEMENT
Es -al mr |

F588S
RE. | RES

èos

Ga mi f

cn AAC(3541- 3505/3506" 100- 102% | | |

te
state mt re
ÉtreE
saisis | |
—
De. |
wave |
EKAMEA EANGA LOFOKA | BOMBOLO Jean | BAOKO Béatrice | ITUNA BOTEMA
BOSENGE fidèle
NKALE EBUANA | BOTUNABOLIRO | MEOYOBERALO | NDJEPENDA BOËLE IKANZA
LONGULU
LEE Lil AT L4&, 4
T

En

8/70
Avenant n°£1..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

1.2 La carte de localisation des projets communautaires

a République Démocratique du Congo er
2 OKQp} Garantie d'Approvisionnement 45 104 Bakri bois Corporation Ingende 1} essounces
Fe Localisation des projets communautaires Ré GET. RO mauceur
APTE NPSOTE QUE |
VV Y F Il

TaGIS

0 À
”
au toddecore sourée |
NCA GANSENEROD mp |
Dan =
Pat Causes Soon 14 Fumer ANS set: -" us
*E |
Léa WOVE
EKAMBA ÉANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
NKALE EBUANA BOTUNA BOLIKO MBOYO BEKALO RÉ BOELE IKANZA
LONGULU
ds | Li TT | 87

— 9/70
Avenant n°£1.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

Article 8 de l’Avenant :
L'annexe 3 de l'accord des clauses sociales est complétée par :

3.1 La lettre de notification de la Direction d'inventaire et Aménagement Forestier, « DIAF »
sur la surface utile :

REPUBLIQUE DEMOCHATIGUE DU CONGO Kinshasa, lo 2 1 sep 2812
MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE
ET TOURISME

LE N AB] oAr/SG-ECNISMMOIR2O 1

SÉCRETARIAT GENERAL À L'ENVIRONNEMENT
ET CONSERVATION DÙ LA NATURE

BIRECTION DÉS INMVENTAIRES
ET AMENAGEMENT FORLESTIERLS
DIAF
Transmis copie pour information à :
= Monsieur le Ministre de l'Environnement,
Conservation de la Mature et Tourisme
Monsieur le Secrétaire Général à
l'Environnement et Conservation de la Nature
- Monsieur le Directeur de la Gestion Forestière
{TOUS} à Kinshasa/Gombe

Concerne: Transmission rapoôrt de L buticn
des superficiés par occupation dÙ so! de
votre litre forestier GA N° 045/04

A Monsieur l'Administrateur Gérant do Là

Société forestière Bakri Bols Corporation spri
{BBC) (ex-Soexforco)
à Kinshasa/Gombe

Monsieur l'Aëministrateur Gérant

Par la présente, je vous transmets, én annexe de La présente, le rapport de La distribution
des superficies par sccupation du sol dé vôtre titre forestier tel qu'établi par mes services.

Le récapitulatif y relatif en annexe renseigne sur Le localisation administrative de ce titre,
ses superficies totale pt explotable respectives

Tout en vous souhattant bonne 1

eplon de ia présente et de son annexe, je voue prie
d'agréer, Monsieur l'AGministrateur Gérant, l'exprescion de mes sentiments distinguos

ms en, Le Directeur Chef de Service

N

RS 7." }

Te:
DAT ÿ/

LONGULU

TL RS

PE

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
NKALE EBUANA BOTUNA BOLIKO | MBOYO BEKALO NDJEPENDA BOËLE IKANZA

10/70
Avenant n° &/.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

DISTRIBUTION DES SUPERFICIES PAR TYPE D'OCCUPATION DU SOL DU TITRE]
FORESTIER GA N°045/04 DE LA SOCIETE BAKRI BOIS CORPORATION SPRL
TERRITOIRE D'INGENDE, PROVINCE DE L'EQUATEUR

OccUPANON BU sou 7 | suPenricie WA | FourcEnraGE |

[= Forêt primaire : _ 7 1964525 |
[= Forër séconuqins Î
Sous-totsl

te non éxplaitablés
|: Fordt marécagese

Ê
I. Autres types d'occupation =
- Culture er régénération | LT 24 397,660 12,64

“Planta SE 1146,053 5.57
J 87,301 0.04
A _soustotal| 25 543,717 1265 |
total 20259535 100,09

Hote: Le suparfoe juge peploitabte s'élève à 82:998,186 ha de la superficie totale de
l'ensembie de Hreo lürestier alloués à BAKRI BOIS CORPOTAION

n MALELE MBALA, pare) MSe:
pe

f
EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
Le | 7 | Kkumel
NKALE EBUANA BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOËELE IKANZA
LONGULU

11/70
Avenant n°cl.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

BOMBWANZA

3.2 La lettre de notification à la convertibilité

| 4 CET

(Obiet < Motification de Là rocammendatian
de

Inter mämisterteiie de Comeme sion

Votre rmquète n
monter Fadimiitrioue Gécane,
À Léa Ge nes trans, 34.

amateur Cm D
ñ a vous Cu
Han be se “

Re D Re SSP NS
TS 2e
SPL É OMS ARE

Etre
ST jarster 2008.

Per Eee. voie UNE ent opt Chmattitéé du scrarat de cocon

Vous êtes imite, à mater ii 19 récption de a présenin, d
Q À vous amie 00 coma

due ie Mimcore de l'Environnement, Conservation cn Lx Note et wi
Ne et Tour Dr

Dern

Dares

Vtt marbue, Maniiout Atministratènut Gérant, lésion di voa +

2227

EKAMEA EANGA LOFOKA | BOMBOLO Jean | BAOKO Béatrice | ITUNA BOTEMA
BOSENGE fidèle
NKALE EBUANA | BOTUNABOLIKO | MBOYOBEKALO | NDJEPENDA BOELE IKANZA
LONGULU
PAP

Bey

LA

12/70
Avenant n°£#4.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

3.3 La lettre de la convention portant Garantie d'approvisionnement

et 7 | :
Va ali OUDYS du 16 et 2004 are la ermenchtire des
Eros SES du etes cites, cie, dns

Va te que modif et comgé à our ke Décret n° C208
© 3 bn 2008
, À Porant nomination des Membres du Gouvernement de

Va le décret 06927 du 18
Mnistes: Sgtmbre 2008 portant anrbuions

VU cordqué des convanticns n°8 COUCABAUNECNTS
GARANTIE D'APPROMSIONNEMENT BD ETS a, CES CABINETS au 2 LES
De rm Er
MON TCABMNECHEFE 7 matière Hgrèuse 6 faveur de
PORTANT OGTROI DURE SARA D'APPAOYISONNEME SOERFORCO alerte ge Pre Et
EN MATIERE LGNEUSE Vu là Geman de féniieaion de pos
(3 garanties
sdhcuntes cduèe par a SOEXFORCO
| Let rasée Set ECND04 118. 4 nan D
Se à Een yat © qe ro 6 naar cures los
Conservation de 2 SN ue ncfvié écononique prospère
Dronispeitate Eh Fuseau an my ds
Chagrs dénomen Le Ministre. pin
Li SOEXFORCO spi a a GA PRE ass à Etat un apgroomnonare
Re continu en matière première € usine de trarslomalen
portée pales Fe bem Lou Ru Cu pue D
diaprès dénombre. 5 POS An éctsatant ur appoint en gares de
: pres Aer qu j a feu d'accéder à La demande de SOEXFCRCO
Vu la Consiaion de {a Transiéon, réunfant es Vois gararies daxprorsierement préciées on
anse st: tpécilament en so Log Couvent 229476 ha en
Val D 1200 du 28 août 2002 poriar cod forestier
Nu, ee que mode et camlèiée À cu jar, ai n°93:021 Angel" : Les
CE CE FREE mens «
a, PTT 2021866 {102000 ha) et
% A 22001856 (52000 ha) sont réuniiées en un seu bloc
dune super Wie Se 22SA7É Ha dort Là
ne Pa LED JE des Cr € HE Got dascripton eu reprise à Tarticlé 4 1
AP Ral Era: eee % Finn
\ me
EKAMEA EANGA LOFOKA | BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
NKALE EBUANA | BOTUNA BOLIKO | MBOYO BEKALO | NDJEPENDA BOELE IKANZA
À LONGULU
272 En
1_— Li

13/70
Avenant n°44... à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

BOMBWANZA
3 4
AuSu : Par ln mère Lowal, considénr ensuite les
kie2 : la pare sur 1 vokme portns des fiiêres GHaprès : Dusll Loiole
noue de 24,090 à de grumes réparti comme suit Fa rme mie cbr
âdmnistrate otre le Teribire dingende
ESSEACES VOLUME im ic ci de ro Jsqu laocalt Large.
Doussis 100 AÏES : Par ln route dinérèt géndral à parte de Boteka
io 3000 (Flndra) jugé Lolel, Ersute par à route
Tama #50 Gniérét bo qu va de ls bcalté Lofel en
Kospo 19 passant par Les Incaliès : Boserbo, Lio
Ske 2200 Jusqu'à Yambo, per un senter de Yambo à la
Si Lu lcalté Balmbs Ensuis par La tire Dual
KapudAtique 20 Iusqué là kcaïté Bobfa. Pus uv Le sentier
Wecge H0% qui port de Biala en passant par les kxcaités
Bomarga æ Bima, Wargaia el Borde. joua ton
Lorgh #0 cosement avec La idée Mokondi Sutre
Fi ue éaute à be Mokordu jsqué- à Int
sririrae du Terre et ol de
Bémge 1m tt ti
Tehlos 50
Anege 4 ANOaeet: À partr dinpende, suivre La route dirt général
Dabera 1 qui va vees Blkore jsqu'à Loanga, en passant par
Padouk 2 Boxatoia.
Toi 2000 AceS © Les grmés ainsi mécotèos devront re sbictement

core Li yon en QUE.
auaune grume ne pourra être vendue à des sers, à
Pronos: Equateur Disbiet : Equateur moins d'autorisation berie di Mristère.
Tontokenprde  Lacaitl  :
leu : Superés  :223476hs 8 rice 6 : Le Miristére accodera à l'Explatant les droïs subarts sur
son urité d'exploiaton :

Bt Le droit excust de récdter les arbres erpbitties
denifés à laich preier où autres essences à

AuNod: Par is fvère Rub, à pair du Chebeu du HUE.
Terrtcire dingende, remonter le Rudi jusqu'à son
itersecion avec ia Busra et Morboyo. Suivre la 62 Le croit de consuie les inirasuctures nécessares
tbe Uotoo sq Ba PL au mpbiaions lrasbères ss
ancenement appelé * préjudice des droës reconnus aux dees :
Les nirasructures rouières constrates par l'Explatant
Ge ll he sarl root de Enr à nd cotrat,
ÿ paul
&

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA

BOSENGE fidèle

NKALE ÉBUANA BOTUNA BOLIKO | MBOYO BEKALO NDJEPENDA BOELE IKANZA
LONGULU

14/70
Avenant n° 2/..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

BOMBWANZA

843 Le droit de fottage de radeaux et dé navigation privée
sur les cours d'eau et les lacs, alhsi que le. droi
dutilser les routes publques pour vansporter, à tire
pré, des produits loresders exploiés ans que les
produits de transtommation

Re ete ira)
incortionnelle, aux cbigations suirartes

T1 Maïtenit en opération son usine de transiormation
‘au néveeu d'opération prévu dans le corrrat :

T2 Assuer la proiecion loire de lunèé
d'exploitation :

AñceS : La présente convention est eflectve à la daie de sa
signature jusqu'au mois de Héurier 2000,

Afice® : Le non respsct dime des clauses de la convention par
l'exploitant entrainers le résiléion immédets et
automatique de La présente.

FatäKréhesa. le 34 uv 2

13. Présenter dans les détails prévus tous demandes EEE à:
ramueles da parmis de coupe, ut rapport trimestre Anselme ENERUNGA
1 appt après coupe, où d'esrappots pins
pe la régiementation en vigueur : Pour SOEXFORCO spi
TA Payer toutes les taés ét redevances forestiros
Prévuss par la réglementation en vigueur : Fañ à six exemplaires
7.5 Informer le Ministère de tout changement d'adresse, À Esplotant
de tout proët de vanstet, da location, d'échange, de 2 Cabnet du Ministre
donation, de fusion, de verte affectant is proprèté de 3. Secrètare Général à l'ECNEF
Iusre de transiommation, objet du contrat et d'en 4. Drécton de ia GF
Gien la ratfcation du Ministère ; 5. Gouvemeur de Province
. Coordinateur Provincial de l'ECNEF
T6 Respecter à réglementation sur l'erplotaton, la
commércalisason et lexportaïon des produits
forestees :
TT Aviser le Ministère de tout changement dans là
destination des grumes exploñées et en obtenir
l'autorisaion du Ministéee ;
78 nr soSrine gisuh
métère d'améregemert lorester
T9 Procéder à 1 récolte minimale de 10 m3 de bois à
Thectsre sur les superlcies epicitables si le volume
Sur pied le pormet
Re ja
EKAMBA EANGA LOFOKA | BOMBOLO Jean | BAOKO Béatrice | ITUNA BOTEMA
BOSENGE fidèle
| 7 Mens
NKALE EBUANA BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOËLE IKANZA
LONGULU
2272 Le É | Bet

15/70

Avenant n°.27 à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

Article 9 de l'avenant :

BOMBWANZA

Le présent avenant est complété par l'annexe 4 relative à :

4.1 La lettre de transfert de la Convention n°045/04 à la société Bakri Bois Corporation

ii
L liés As canmetontatiEun
ones Ja I ABNAS
Lomé Gare de cité
Ltaatuse" Free
BAD OR
Five ns
dns timete
er: Transfert de a convention N°045.04 à
Fa ok Laporte
PETER

Moses l'Aérnitrateut,

accuse récent se votre lt N'N Se DITS robe à Pac rep

CE

ess tie l'aioratian du raie en charge de Ford pour de rames
ANG D 2 em DO BB LR
sde pus 1 re NAN CARAMONECNEF ACL G) 4 12/20.

A sente également Love tait de AUS are
anéarnotion dan le Tertre dns 4 à PR ht à Ka Mit.

dati

de uns &

Vas gréer, Haotieur l'AGnNtraer. Forest de nes nérreré eg

4.3 L'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière signée le 19 Juillet 2011 à INGENDE

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
| = Erick
NKALE EBUANA BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOELE IKANZA
LONGULU
2272 m=—

16/70

4e
Avenant n°xd.a l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

BOMBWANZA

SOCILTE D'EXPLOITATION FORESTIERE DU CONGO.
SOLXFORCE
Garantie convertible N° 45/04
Territoire d'ingende
District de l'Equateur

Provinés dé l'EGuéteur

PROTOCOLE D'ACCORD CONSTITUANT LA CLAUSSE SOCIALE DU CAHIER
DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE

ENTRE

LE Groupement Bombwansa
Secteur Bokatots
Territoire d'ingonde

Province de l'Equateur

LA SOEXFORCO SPRL
NRC288

Sége Social au n122; 8 Rûg, quartièr Industéel) commune Lima Le. ville kinshass,

En République Démocratique du Congo

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
en BOTUNA BOLIKO | MBOYO BEKALO NDJEPENDA BOELE IKANZA

LONGULU

2

17/70
Avenant n°.4/ à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBVWANZA

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
PROVISOIRE DU CONTRAT DE CONCESSION FORESTIERE

Es

17 1 communaute locale (nckmnt des popuiatons autsctonns) de Bombwaza dat ls ste dun
eorposa tes ant marie an ADS À

Saues dans
Le gmupemet Bomtemnes,
Le smcœur du Bokatain
Le terioke d'ingercie,
# Le éaiict de Equateur.
La proiines de l'Euuateur,
En Républaus Démacratque du Congo,

Et représentés par Hs 7 hnas

Rs
M BORRE mas

| Chef du yrounament Bememansa sas

M EARGA LOFOKA Nota viage sure

M BONBOLO JEAN FIDELE
nn
| Mme BAOKG BEATRICE

M ITUNA BOTEMA
b—— es

MRRALE EPUANA | Repémmmmaupenemuocære |

MBOTUNA

uKo

M MBOYO BEKALQ | Représentant du pougte mitochions

MroxrennaLoneutu |

Reprémentart du puce atocmions

te sors dénommée Ke) « lus communautés locale » ein « peuie ai#ochlore », di

[
| Parmbnes des &gratii

EKAMBA EANGA LOFOKA BOMBOLO Jean | BAOKO Béatrice ITUNA BOTEMA
BOSENGE | fidèle
x | REZ
NKALE EBUANA BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOELE IKANZA
LONGULU
LL | L, ler | Her

18/70

Avenant n° à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

2° ls soëdis d'eunioitation forestière * SOEXFORCO mmariouée ac regiare de commerce sous de
ombre 204 ayant 207 siège au n'AZ 8" rue, quartiar Inqustriel, commune de Limete, vie de
Kinshasa, en Aépubique Démocratique du Congé, mpvemée par M Jhad SAKG: ABBAS,

aémnavateut gérant ce 13 20016 ot ci après dénommée « à conmenbnnaire formater. d'autre
on

Outre les sigratairen ivrès chdoseut. Fénéamle don mpromenante dé le communauté Kcuis
Aaaue 5 ont paricpé à là négociation de Facoun et ont sccesié de we Énimm représenter
“sratiree

Etant prénibiement onturu que

+ La stih SOEXFORCO eut mise dun te rester, 3e Gararte d'Apsrosérnement +"
DASCABMIÈCHL ES04 {ot ee de ia conventon en Anctse 2} jugé convertible an sonvat de
Sorcmusion foreatéee orme nou par 1x bte 5° ABBSCASMINRON TASER (annees
3 di 00/1020. at couvrant une supatiis de 220 476 rectares

+ Les communautés caies et à peupie sutbéMons ont thoranes de la concessan foreétre
m céncernés |

+ Les tord concédéne mont neubes eur le Tarriiie de ingende stonr comme imtes

LE La routa d'mtéiét général. à parte de Doteks (Fiarrs) jueqsé Lola Ersurie in saute cmt:
Sea qui va da ta fovatte Lofeï an pabeant por les ivcsites : Beuenbo, Luke jaqué Yanibo. un
sarter ca Yambo à 13 bcaité Béimbs Eneuns is rivière Ouai jusqu ie local Blaks Puis œure
le sentier qui part de Holaks bn pasmant par lee lacaliés Silma, Wargote sf Boande juneu/à son
2romement avte à dvère Mokendu. Euvre anacinu Le Hvière Mokordu jusqu'à in Émite sdninint-stve
Si Tarrtors d'ingenute et celui de Ki,

Bud ie rvère Lémei connidèrur mraite les partons des rivières chaprès : Duui, Loi, Locle et
Lotmengo Enfin la igne qii marue ln lmte suminmbaive antré le Tontors d'inpente avec ci
2e Bhors jusqu'à ls oeaité Losnga

Ness: Le mie Rubi. à partit du Chwhlau du Tamioim dingende, rumorier ln Rudi pau son

rtersecton avec in Blürs et HAomboyo. Suivre ls riidle Homboyo juaqué Botets (LI)
arcernenent ape Sion

D AE À PE Singande, uvre 1e tous dirabrét génère qui ve var Gore JURA Lounge, en
CERCERCEERS

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
NKALE EBUANA BOTUNA BOLIKO | MBOYO BEKALO NDJEPENDA BOËLE IKANZA

LONGULU

LA | A

19/70
Avenant n°.4/.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

La musdèe foiét far porte de colles aur Waquellss le communauté locale jouit de gros coutumiers
nai qu'en atom le cars du Territoire d'ingerrte en Annee 4,

+ Les into de la parie de ia concession foreetière canommée par la présent contrat (ot sricte 2
Si-dessous) ont 416 fxbws en commun accont érirm parties, particulièrement par rapport au too
de là conrnumuté locale etou le peuple automne at seront consignéon dans ls Plan de
Gestion ni dans ke Flan d'Amâragemnt de la conan su moment de san sporobatian

+ M Mami Sseon Kangoingoë Pesani' Chef de division, Afmnstraieur de Taritsire, dadeie à la
sianahre du présant accord en qualité de térnain wi garant de :a bonne appicaïon du prémert

ETES
IL EST CONVENU CE QUI SIT
Chapitre 17 : Des clauses générales
Htc 3". :
Le présent nec conettue là clsuse mocials du cahier des charges du const dé concessian
maire

11 vise uns à régier ma rapports entre les pars en ve qui corceme in peuion da ls concessie
torauain

Arisez |

Cet scœord fer paré ce plan de gestion, annené au cahier des Guiÿes. qui dééff lenmemtié des
irvesbesemerts ei dos acivtés qui sort entraprams ef résiades par à concauslonnare pensant les
uare premières années Gi sonret de corcesnion, et 22 rapperie aux QUaUS premières assttes
amauaise de œoupe, conernément à farcie 1 de lAnfère 1 de Fairdil n'AMCABAIN/ECANe
TRAPSESOS pébceé

Lermque le plan d'arénagement, annexé de son cuier des chargés, vers spprouvé, un nouval accors
uvre alor une période de cinq annéés, comme l'indique lartisle 17 de l'Anngxe 1 de rarréié

ERA 7e

| 4 AH Le # _
LD un Go ë

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
+ uno
NKALE EBUANA BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOELE IKANZA
LONGULU :

NAT 1.) | &m

a 20/70

Avenant n°.41.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

D'ABCABMANIECN-TATHERNS précné, at ne mppoñe à un nouveau! bles de cinq masetss
anausilas de coupes.

Las parties peuvent de commun stcon et maman un avenant modfér ou préciser ré
queconaue ciause du présent accord

Chapitre 2 ; Obngation des parties
_ Sean 1° : Obligation du concezslonnaire forestier
ETS

Les obigétions spéciéques Mgsies, tsles que piwséries par farticlé 89, sünis 3. poire, du Code
Perexbmr, comment au concmmsonnair fortiar en matière dinfasvucies éocnomiques et des
tervicer sociaux ponunt notamment eur (} là cohatruetion, faménagement des routes ; (4) la réfection.
fégiipement des installations hospitalières et scolaires ; (li) les fuchilée en matière de transport den
Emrsonnes ei des biéns. La lists des infustruciures at dos serviceu sociait fiiancbs par Fonds de
Développemunt aute 5e séries réunions de concertation orére ire deux partes.

Care ce cadre, la concosaonnare formater s'engage à Anarcer à laver ie Fonds de Développement
Let. arte 11). eu proft dus communautés iéales et du peuplé autsentont. des cortrbutions soc
écanemaumn Les démants pinaipaux sont donnés ci-après

+ Améragement dus routes
Honçon de 36 km reins les iiagas de Bchatoia à 0808
future des ravaux (ouverture, réhabiitaton, …] : réhaitation
août estimant den tuvaus : 149 887 USD

+ Equipement du contre da monté de Bokaiste
Four Un montant convenu erire lon parts de 25 009 150
Le détai stins spécticationt des équipements à acquérir vers anêté parie CLG
+ Fétecton st équpenent de 2 doses eu grouement Bombwance Vlage ECkAOE at Vhage
Bornbe
Coût estimait des travaux et de l'équipement : 40 DDZ USD

La lite des contibutène pours être müdifés sur ls Comité Locui de Gestion, prévu par l'articie 12
#7 foncier dés rentes aänctives du Fonds de Développement at des dépenses réulañce

p 727
Re |

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA

BOSENGE fidèle Er

NKALE EBUANA BOTUNA BOLIKO | MBOYO BEKALO NDJEPENDA BOËELE IKANZA
LONGULU

ZT |.] «7 | BG
_X

21/70
Avenant n°o.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

ee S:

BOMBWANZA

Came noué à l'ame 3 de Cannane 2 de larréin n'ANCANMIECN-TRTJERCS précna, sort
apv0niee an Anrave 4 deu infarmatere Diun déians me mpDOrNt 3x engagements En vus à
Larscie 4 30 prpuire nec et once nant

Lies oise sodcfaDane deu rémmncturen nt dun avaus imatérais, manne personne)

23m lecnination 1 césgraion des sérdicures

Sie dreragremme prannemel 3e réabnaton des ira ctree et du luerriire des mere |
A etes cum automate €y rappotant

Le maine d'ouvrage dun travaux sure Gagné Dar le Cam Laval de Gas, je tavaur Dour
be cons au consessannaire ou à on tes

An se qu mrcerre les Vavdux de coralie ef d'améragenent des um 61 Dame à eut ro de
rantes reurine BOL EG Vorgon ouramene

+ eût de mainmten démté par Liomèue

Pau ermentie den Maux, l'Anceae prhmnts ur pudgel préiinurrel des dépenses ni des
renenet Lx dun Immo MCAGENE Bar faarcds lord mom PAM EE Du à
Perd de Dévaiappenant LADDEN 3 donne un cironagramt bacait de mMobeaton

Le Euigui prévmannei 20m mi à jour on fanion des recebes dt daparass eMecemers cdaindn
Gex mesteshors wrort smérrées par ie Coran Local de Geston. prévu par Carte 12. 28 aara
mette nu bent con a vert des Goutte de madtca trs prévases per Pardi 3

ETS

Les cos d'entatun et de martnance des néasuisee son à conaitarer néant dans
man où be vont dev N'aspiquer ban mu-da” cn le parodie d'éxplitstor ces À où à ramnan
ninnlan de cou mr lenquetes 0ûnt préviens les rmmources foenañaies af vaouiéen den
rtéssnas, daninaes à financer le animation des iraatciures suce oonemiues au bénatce de Le
are) communaute le) Iscaiaie) eilou du peuple saAentan eyanls) dat

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle APTE
NKALE EBUANA BOTUNA BOLIKO | MBOYO BEKALO NDJEPENDA BOELE IKANZA

LONGULU

2

del

|

22/70
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

BOMBWANZA

La prur nn charme da cou coDte d'enteten #t-de maitenance des Nfranuctures 08 nés parle
Fands de Dévelppement (4 arécse 15), par consltuten d'une provmon da10 % mur les feioumes
versées durart les drirden d'expiokaton sur à bic d'enpicitaton mprupamt velo les can les & ou 3
assioten annuels de soupe consdénian

Si ses ta d'artreñen et de mairmnance dépassent le montant de la provision Fate œuf ix riatouines
versées durant les années d'explbtalon. les frais suppléments ne sant pas financée ar la
Fonds de Disalorpemant eur son tudjet prédinsnnsl des à sremdres énnées Une aoiyton de
frarcemant sers Bises recharchée, par exemple er ins Gstcurnes dégagées Uérieurerent pu
lexpioañonr de noue ds suparons au le Groupement de Bombe.

Acte 7:
Cartairs des coïtx de trctonnement des netaiations hoagialèren ot sotüten rosmiment les
rémunérations dos snmeignant et dés parsomels de santé. sort Gu romscet dé FEtat

Si dus bre vensiant À ty constatés dur is déploiement des personnels admiristrulifs, le Cornité
de Gestion Loœi prévu à lartcie 12 c-démsour, peut, de manièo tranhoire et en atiendant que les
aan désignés moiert afectis, order beslomert et frarcer sur les ronsourées du Force 5e
Céveioppement (et article 11 ckdessouni con parsomisls apins à rempli cou Rnctons

és

Corcomant lea Irais de fonenomement sutres que les Hmunéretons des personnels d'éducation st
Gm sarté. c'emtà-dire les foumitume scolaires, lea produits pnemmeceitiques, ex le concessionnaire
2PpOrS «a sortriution en #n finançant gratuliement ie transport Jap Kimhasa ou me autre vil
Blum proche Eu parsnine recruté à ces potes

ETS
À teitercas djnies. le concessionnaire fvreatnt songage à rentar la main d'œuvre de son
reprise au aûin dus corenirautés cales #t hi peuple su23chone

ETS

Canhmément à larbcie 44 du Gode Farester, he corcesconnalte lorster s'engage à respecier
lerercios par ins communautés locales et is paupie autithiene des dois d'usage tradiionnei

reconnus par le 16i rotarmemant |

Le prélèvement de bois de chautie |

1 ra66 74 des fruits aouvages at des chenilies

la réves dou plantés médicinales

12 praiqie de ia chasse ot de la péche coutumiéres,

Faraphes ons signotires f. pra A RE:
| eakn. esse

EE

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice
BOSENGE fidèle

ITUNA BOTEMA

lame

ee BOTUNA BOLIKO | MBOYO BEKALO NDJÉPENDA

LONGULU

BOELE IKANZA

D | (y. ee

Ft

23/70

Avenant n°.21.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

Les ruodettés d'exercices de ces droits. de lafinda 1 c-denaus sont défnion par le Comité Locai de
Gentan en confomté uvec ls dispositions bgaies ef réglementaires Le conmsmionnairs s'engage à
an faire maman dans le Plan d'Aménagement de ls sercemmon

Ale tt.

8 est inst un fonde dénommé « Fonde de Dévelcpsements pour financer ls Héalaston des
iréramtuctires défnion à l'artcie 4 ci-demus ainal que as dépenses prévues aux Sricies à ai 7

Le Horde de Développement ont contiué Qu versement per le concessionnaire foressar dune

: fimourne de deux 4 cinq dobars américaine par mâte sube Ge bois d'œuvre préevé durs
Sonceusian fotoatère, on lassence cncemée Las vaiümen de bôie coraidatés sont porés sur ins
Séclaraiions imnatreins de srociuetion de bas d'onuvre

Caiuié su M bare Su cubage des bois prélertn dans L corcewsion forestière, tin qu'ils ont Doris
A les déciartors vineurieln de poduction de bois d'œuvre. ià rislourne s'élève, salon les
essences. aux montants uréairms indus c-deseous

Tostsiais, peur permettre le démarrage mmédat das ravaux, le concsmonraire mater s'engage à
L Sage, à le sigrsture du préeant accord, un préfinarcement de 10% Bu montant total des mots
Présiornelan du Fonds de Dévoieppement sur les 4 années dé Ban de gestion Cas 10%
con#täuent une svañce Ar les ftoumen à verser au las vohnen da bois préiévés Guns le 26e

Srpbiaior cormicaié qu regroupe 4 stsistes amusies de coups at sont rormboursaties à le fn
&e 3 période corautérée

(x Pers un souci de Eunsparonce 1 conésusisnrats forestier dennors abs à férserbie des
mérbres du Cemié Local de Gestion, we formations cpnmnies dans les documents nuivat
+ cas de bestaston des parmis de soupe ;

[peer NEA GA
rs er RAT |

FEkAmMBA EANGA LOFOUKA BOMBOLO Jean BAOUKO Beatrice T'UNA BOUIEMA
BOSENGE fidèle pu Eure
NKALE À BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOELE IKANZA

LONGULU
PIE | À LA

24/70
Avenant n°1. à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat

de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

BOMBWANZA

Le CLG à #4 reconnu par FAdmiatramur de wroïw (ct Anrése 9) Le compoaion ausishe out
fan mans préjudice de wutn dispostion légale en vigueur.

Le CLG me rbunt nn samon ofdinaire aux leu Hoi mot dt comecabün qu délégué cu
concaunnaine Hsrastier

La première réunion du CLG aura leu dans des dei mois qui suivent la signature du présent socares
Cete paandre runon permettre de détemner l fonetennement du comé

Le CLG 2e poutre sitger et déibèrer qu'en prémenos de it tes membres. Enoue d'empéchanment
dun des membres. un buspltant pourrs bte désigné

Las prenante de lu communauté détient deux du lux membres pour suivre une fematon
Stivrte paris convessionnans sur la inchiqUe da cubage. De rouront ainai vérior régulranant es
véhmen abatLs décisrés rmantrielament.

LT RUES
Le Fonds de Développement ent consigné dant le compte bancaire suvert pour le camgie du CLG à
Mbsnaais. à

Les désernas les plus importantes, entre autre ie équipernants Sante au contre de masid at vus
Éexies seioët snpngbes prraipalement eur Kirshass. LA GLG aôre à «2 dipéution l'ensemble des
Sets pur Ses factures pra fonna qui devront être vaidès par 3 Regrésemants des comités pour
pare M libération des forte :

* le président du CLG

ie sénat du CL

ie représentant de ia 26040 SOEXFORCO

Les metres corramondunss aux fois de Sonobanmement du CG vt du CLS {voi articis 34) neo
Payôa par ie CLG eur ia base d'in buriget prévisionne vallià pur ie CLG, Le CLG-at le CLS devront
Février des pêces comptbien juathcaives correspondantes à chaque Sépanss engagée.

Dara 2e cas 03, b maïltise d'auvrego des ravaux serait confibe à ur der. celui-ci cevre présenter
Ses garanties ei don faciisés bancaires auprès d'une banque reconnue

Section 2 : Obligations de la communauté locale

Aricie 15.

En cnraparte dus cbigatons du concwmionmaie lorender, à cotmunaité cal s'engage à
SPrcour 4 1 geo durable de ia Concession farpathtn st 4 contrbuer à là plie at lèvre jouissance
Bai le concesgsmaire de mes drone. f

Lu LI mu à L,
lez 7:

F4

LL
:
‘
EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
NKALE A BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOËELE IKANZA

LONGULU

des le TT

7

26/70
Avenant n°éL.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat

de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

BOMBWANZA

Aashisi
La communauté licais s'engage à cluborer à (s Lt contre le bracormmge vi l'axpiehaüon Jhagaie
Sara côrceemon toremtère et à sanabiimet leurs mambres à outie fn

Ace 11:

La communauté iocuis d'engage à cofaborer avec ie concessionnaire forestier pour maitrise tout
Incanése mrveru À liméreur de la forét concédée ou dans une aie harbeute dtenarts à là uses
tot

Eee 19
Le communauté bare sengsgs à prendre toute dapostion appropriée pour que #49 membres
Sora nt à ln protection du peromel et du petimaire d'epistaten du corcaesonnair forestier.

Toit préjudice subi du tnt d'éctas de violence ou de voies de fat nur ls personnel du concausinnaire
rtesier ou dactos Ge vandalieme sur son patinoins d'exphiaton perpétés par un où plusieurs
membres des communautés lccaies #4 80 peuple autochtone, entréine réparation

ESTSER

Le commurmté locaie Mnrgage à colliborer sve le concamsiomnaire fomséor pour que ss voies
Abies pat ce dorer poir l'évacuation de son bois ne soient pas utltées par d'autres exploitants.
auf exerce d'un drést Fe à une serttude Mgai ou conventisnnelie.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Ace 20:
Au fre d'anaurèe le suit et Févaluatin de l'exécution den engsgemente pi an verii du pééiaeé
Sontrat, est natiué un Comm Local de Sul {CLS}

Étisezt.

Le CLS en préucé par lAdmineysaur de Ternioirs où son délégué et et compôué SU G4lsgué du
onosaubnrmire forestar et d'au moins tro reprénoreanin élus de la communauté pcaie

Lu CE T— _ Fersen |

l Î

[_ ea LoserH kanGOLNGOU PESENT

» |

27/70

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA

BOSENGE fidèle Euro

NKALE Le BOTUNA BOLIKO | MBOYO BEKALO NDJEPENDA BOELE IKANZA
LONGULU
Avenant n°.81à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat

de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

BOMBWANZA

* bordereau d'évacuation (vamsport router depuis is fort}
+ déctsretions Vmestiones ;
+ eumes des AAC pour bn annèee 2017 à 2014

Un sffchage des stistques d'exiofaton serm mis en piase dans le vilage de Gokatoie : un tabies

Snners pmdut le volume par classe de bois et ln somme équvsiemie verte eur le Force de
Cévoiorpement

Bee 12:
Le Fonds % Dévaloopement est géré par un Comié Locai de Gestion (CLG) composé d'un #égué
Su concesaiannere fsranter et d'au moi cinq représartarts des communautés sénies at du seupie

Aaron, dm pour la durée dlemteution du présent séso-d coran clauses aocine Le Procae
verbal de leur blocton ut donné on Arme à

Lan décsors qu CLG sort prises par connanaus at non écnuignées dans un procèe-verbsl Guñé pa
us es membres présents Les modalités dé forctonnemant seront définis lors de in ramène
réunion du CLG

ÉTRES

La compouton su CLG eut là suive nie

f Fe

Ron Foster mm]
Î pe 7 | Repéenineeemban | 1
= ni DRE Me SOEXFOKCO Li

sr - — nl Le

{ » É

M FANGA LOFOKA

| MeonsoLo Jean FiDELE
! :

Motable dinge Lenge

re BAGKD BEATRICE

M NMALE EBUANA

frmmmmennans |

Î
+
Î M BOTUNA BOLKO | Représentnnt cu peuple nitocmone

U NBOVO BEKALO

[ vrosepenvaconeus

['EKAMBA EANGA LOFOKA | BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle tEne
NKALE EBUANA BOTUNA BOLIKO | MBOYO BEKALO NDJEPENDA BOELE IKANZA

LONGULU
| FT

22

25/70

Avenant n°2..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement

BOMBWANZA
Î BOËLE PHARAON Ropréaréant de à société SOEXFORCO
Î RICHARD NKANGA Secrétars mpportour É
| Doré Be LA. ierère dame ii
{ | Inone Enie F- Membre de corse }

Das ne mie en place, ls CLS doit dire rpconnu officiélement pas l'Acmimetreteur du harrtpire.
Le compte-rendu de l'élection du Conset eut donné en Anneue

ae 22:

Le CLS emmine le ragpot Pmestiei d'actités du CLG, perticuiérement en ce qu! concome la
réalisation des rrastuthues soclo-économiques at là esiandrier y ahérent. 1 pout, on ce de besoin,
entendre président ou toit autre membre du CLG. Il peut égaiemert faire appel à ure napartiss
Svaitée pour l'éclairer nur touts quaation ingorie à l'ordre du jour de m2 réuni

Actcie 22.

Le CLS se run en nosson orâhaie tous lan rois müis au convocaron de Administrateur de
Tembre Le prenne féunion du GLS sut leu dans les deux mois qui sauvent là signature du
Présert accord. Cane pramire réunion pernetre de décider du fonétornement du comité.

1 paut eus, à tous moment et bn M besoin, lenir'une meusion extra éraire su comcaton de
“Aaministrainut de Tertiaire, à linitative de lune des parties au présent contrat Sas décisions sont
PrER8 phr connanaus et sont conaignées dans un proche vornal sign par tous leé membres présars.

ici 24.

Heut versé aux membres du CLO et du CLS rprésentancs dé ls communauté iscale etiou au paupie
Aoenone un jeBn de prénence dont in taux est fé de commun accord entre les pertes à
19 US Hour nffoctf Sinanantion Le cmiandrier d'intervencan des membres du GG et du CLS my
aidé au présiable per chacun des comités rumpnciife avec Là souci de ne pas déposer
ennuebemert Le imits tuée ci-après.

Las Mis Soransston des nhnons du comité de gestion sont prievés ar le Fonds Ge
Déveionpement.

Le coût prévmionnel du forctonnement au CLG et du GLS eut évalut à 5% du mentart don recettes
sréymanneden. noit {3 330 US pour los 4 anndes de mise an suvre du Fonds de développement

(En tout état de cause, M somme totale des frais couvrant w dépenses srévuss aux alinéas.

à l'artcie 14 ne peut axtider 10% Sos recettes réslsbes sur ls Fonds de Développement,
F—

per pe)
lee Fe 8 NRA ere or. Fu

e PRE LH j

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA

BOSENGE fidèle 7 Œrec

NKALE EBUANA BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOËLE IKANZA
LONGULU

28/70

LEP LA ue | F4
Avenant n°72... à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière n°04/11, BAKRI BOIS CORPORATION, Groupement
BOMBWANZA

Chaptire 4 : Clauses diverses
a Bootion 1 : Réglement des érends
dec 28.

(Tout lige ou cortéatañon té de Fimarprdiate ou de Frabouti du Brent SOON nat, mi posuible.
rép à Parmistia unire in pertes

À délai dur arrangement, les parbes s'engagent à soiree le Juge à la corenissaion da réginmant
See artérnde Rorantiars prévu bar l'arche 104 du Con Forestier ef Srpunad par Fate mnt
T'YOMCABMINECN-TIJERS du 18 juin 2009.

A4 eus où x UMérend parts, În parte non satafate peut num de Wbunal comptent de don

Eee 20
For lebouton Eu prémant corérat. latins) communsuné(n) focaiets) sttou le poupe autoihians nt ie
SEX 8 ve ru amnmenr par Une pemonne physique OÙ ire ONG de eur Chain

Becton 2 : Dispositions hinaiss
asc 22

Le Prément 2000ed prod nos ele à le dnie de Là aigrature par tes series et l'Adininaeur a
_ Terrhoba an tant que témoin st pacayr de la banne Spb du présent Cort

Arscin 28 ;

Le présent 2000 ant din da cire (5) musmlaines orgiaux a serre à

se FBAUX 41 1eme à chaoune den paris 8

Lominisuainur de Toro, à [némitisuason tnrmetère previreiain et à Faamimitrabons canne des .
forbts pour non arnauin au contrat dé concession formabère,

EKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
NKALE EBUANA BOTUNA BOLIKO | MBOYO BEKALO NDJEPENDA BOELE IKANZA

LONGULU

LEZ CT | Ag

29/70
DUO VAINEA

_ Fait à ingende, te 19-07-2071

f LE]
NE
| BONSENGE AUFFIN

| Mme S4OKS
BEATRICE

MONA BOTEM |

M NKALE EBUANA

æ M UB30OYO BEKALO #
=
LONGUAU
|
:
— A
Pre À 2
wat Ge
MEKAMBA EANGA LOFOKA BOMBOLO Jean BAOKO Béatrice ITUNA BOTEMA
BOSENGE fidèle
7 Ke
re BOTUNA BOLIKO MBOYO BEKALO NDJEPENDA BOELE IKANZA
id LONGULU

30/70
